1. THIS is an appeal taken by the cdmpláinanls in chancery from a decree dismissing their bill with costs. The bill is not contained in the transcript of the re cord filed ; and in response to a certiorari awarded on a suggestion of a diminution of the record in this respect, thé clerk of the inferior court certifies, t( that he cannot find the bill in his office, and that he has not seen it since the hearing of the cause in that 'court, when it was read ”
2. Under these circumstances, it is not only im proper, but utterly impracticable to investigate the merits of the case. This seems, indeed, not to be ex pected by the counsel for the complainants | but it is urged that the decree should be reversed, and the cause remanded for new proceedings, because, some of the defendants bad not been served with process, and had not appeared and answered. But even this cannot be done with propriety ; for we aré bound tó presume that the decree dismissing the bill was correct, unless the contrary was made to appear ; and this could only be done by the production of the bill, for it máy have been dismissed because if did not make oút a case which would entitle the complainants to relief.
The decree must be affirmed with costs.